Citation Nr: 1209698	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for service-connected herniated nucleus pulposus at L5-S1 with radiculitis on the right side, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from March 1961 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

(The decision below addresses the Veteran's claim of service connection for tinnitus.  The issue of entitlement to a higher rating for the Veteran's service-connected back disability is addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran suffers from tinnitus that is at least as likely as not related to noise exposure during military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim of service connection for tinnitus, the evidence shows a current diagnosis of tinnitus.  In June 2006, the Veteran was afforded a VA audiology examination.  The Veteran reported a history of noise exposure in service and stated that he began to experience periodic ringing in his ears eight to ten years earlier.  He indicated daily tinnitus currently.  The VA audiologist diagnosed tinnitus.  The Veteran also submitted private treatment records containing a diagnosis of tinnitus in September 2005.  

The Veteran reports having experienced in-service noise exposure from jet engines.  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a weapons mechanic.  In light of the Veteran's MOS, the Board finds credible his account of noise exposure in service as it is consistent with the duties of a weapons mechanic.  See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dep't of Veterans Affairs, Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  Thus, in-service noise exposure is conceded and the question is one of nexus.

Relevant to the issue of nexus, the June 2006 VA audiologist opined that the Veteran's tinnitus was less likely as not caused by in-service noise exposure.  While the VA audiologist noted the onset of tinnitus to be 35 years after service, he did not provide any reasoning for his negative nexus opinion.  Contrary to the VA audiologist's opinion, the Veteran's private physician related the Veteran's tinnitus at least in part to in-service noise exposure.  The private physician noted the Veteran's account of in-service noise exposure from jet engines.  The Veteran also indicated recreational noise exposure from hunting, but stated that he generally wore ear protection while engaging in that activity.  The Veteran also reported regular use of Naproxen and aspirin, which, according the June 2006 VA orthopedic examination report, he took to alleviate symptoms of his service-connected back disability.  Upon consideration of the evidence of record, the private physician diagnosed bilateral tinnitus, secondary to previous noise exposure, and possibly increased by Naproxen and aspirin.  The private physician also indicated that rhinitis and a low-grade degree of chronic sinusitis could be causing some symptoms.

The Board finds that although neither medical opinion is supported by a clear rationale, it is clear that the opinions are based on a review of the record, consideration of the Veteran's symptoms, history of noise exposure, and onset of tinnitus.  Thus, although the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Given the credible account of in-service noise exposure and after reviewing all the evidence on file, the Board finds no adequate basis to reject the private medical evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The last VA compensation examination concerning the Veteran's service-connected back disability was conducted in June 2006.  At that time, the Veteran complained of back pain that radiated down his left leg.  He reported flare-ups six to eight times a year, during which he was unable to bend over and experienced a decrease in activity.  He indicated some numbness in his anterior thighs.

Physical examination of the back revealed evidence of pain on motion.  Range-of-motion testing revealed flexion to 85 degrees, extension to 15 degrees, right side bending to 30 degrees, left side bending to 30 degrees, right rotation to 30 degrees, and left rotation to 45 degrees.  The examiner noted complaints of pain on flexion, extension, right side bending, and right rotation.  Evidence of fatigue, weakness, incoordination, or lack of endurance was not noted.  The examiner found no additional functional impairment due to pain, pain on repeated use, fatigue, weakness, incoordination, or lack of endurance.

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion lost due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2011).

In the instant case, although the VA examiner noted the Veteran's complaints of pain on motion, the examiner made no specific finding as to the degree of range-of-motion lost due to pain on use.  While the examiner indicated that the Veteran did not experience any additional functional loss on account of pain, it is unclear from the examination at what point the Veteran experienced painful motion.  In Mitchell, supra, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.

In light of holding in Mitchell, supra, the Board finds that an additional examination of the back is warranted.  An examination is also necessary given that more than six years have passed since the most recent compensation examination was conducted.  The evidence has become stale, at least as it pertains to the current level of disability.  Accordingly, the claim must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current severity of his service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to the Veteran's claim for an increased evaluation of his service-connected back disability.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After the development requested in paragraph 1 above has been completed, the Veteran should be afforded a VA examination to determine the current severity of his service-connected back disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected back disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to a higher rating for the Veteran's service-connected back disability.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


